Title: Orders, 29 August 1756
From: Washington, George
To: 



Abercrombie.
Winchester, Sunday 29th August, 1756.

The men that came down under captain Spotswood, are to be set to work on the Fort to-morrow—The Sergeants of that command, are every day to take down the names of those who work; and will be paid the same as the Soldiers here have received. A General court martial to sit to-morrow morning at 9 o’clock: which is to consist of four Captains and five Subalterns; to try John Belford, Sergeant, for Theft! and Jane Belford for the same crime—Captain Mercer, President—Doctor James Craik, Judge-Advocate.
